PER CURIAM.
We granted certiorari in this cause, and after hearing oral argument and upon consideration of the record we find that the order of the Judge of Industrial Claims is based on competent, substantial evidence as required by United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). Specifically, we conclude that the finding of the Claims Judge that claimant Tilley was the aggressor in an altercation occurring after a cooling-off period is supported by competent substantial evidence in the record. It was therefore error for the Industrial Relations Commissioin to reverse the order of the Claims Judge. Accordingly, the order of the Full Commission is quashed with directions to reinstate the order of the Judge of Industrial Claims.
It is so ordered.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.